Citation Nr: 1230894	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hammer toes of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, aside from denying this claim for service connection for hammertoes, the RO also denied the Veteran's claims for service connection for numerous other disabilities.  In response, he filed a timely notice of disagreement (NOD) even concerning these several other claims and, as required, was provided a statement of the case (SOC) in April 2010 addressing all of the claims mentioned in his NOD, so not just this claim for hammertoes.  But when subsequently filing his June 2010 substantive appeal (VA Form 9), he specifically indicated that he had read the SOC and was only continuing to appeal the claim for hammer toes.  He therefore only perfected his appeal of this claim.  See 38 C.F.R. § 20.200 (An appeal to the Board consist of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal, e.g., a VA Form 9 or equivalent statement.).  He instead withdrew his appeal of these other claims for service connection for a cervical spine disability, numbness of his left foot, skin lesions, obstructive sleep apnea, a left knee disability, posttraumatic stress disorder (PTSD), ventricular hernia, right carpal tunnel syndrome, arthritis, a back (thoracic spine) disability, and left C7 radiculopathy.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

Also in that August 2009 rating decision, rather than deny, the RO instead granted the Veteran's claim for service connection for Type II Diabetes Mellitus as presumptively due to his exposure to Agent Orange and assigned an initial 20 percent rating for this disability retroactively effective from March 17, 2009, the date of receipt of this claim.  Since, however, he did not in response appeal either this rating or effective date assigned for his diabetes mellitus, this claim also is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  In a more recent May 2011 rating decision, the RO also granted service connection for coronary artery disease and for scarring status post coronary artery bypass graft.  And as he also did not appeal either the ratings or effective dates assigned for these additional disabilities that were also determined to be service connected, there equally is no present appeal concerning these other claims, either.  Id.

As support for his claim for service connection for hammertoes, the only claim currently on appeal, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional pertinent evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c).

Since, however, his claim requires further development before being decided on appeal, the Board is remanding his claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Regrettably, the Board finds that additional development is necessary prior to appellate review of this claim.

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

A Veteran is presumed in sound condition when entering service except for defects "noted" when examined and accepted for service.  If there was no such notation, then clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service is needed to rebut this presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The Veteran's service treatment records (STRs) show that, on entrance examination in December 1967, the examiner noted the Veteran had slightly high arches of his feet.  As high arches (pes cavus) were noted during his entrance examination, the presumption of soundness is rebutted as to his arches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, the examiner did not indicate any findings with respect to the Veteran's toes, including especially in terms of whether he had hammertoes.

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, only a claim instead for 
service-connected aggravation of that disorder.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

During his November 2011 hearing before the Board, the Veteran testified that he had hammer toes prior to his military service, so seemingly acknowledged their 
pre-existence, although he contended this condition nonetheless was permanently aggravated during and by his service from the physical activity in basic training (e.g., marching, exercising, etc).  He said the reason his hammertoes were not noted, so not observed or detected, when entering service was because his induction examination was "rushed" and did not in actuality include any examination or evaluation of his feet.  But he added that, once in service, indeed, shortly into basic training, he was treated for this condition at sick call about 3 times, eventually diagnosed with high arches, and fitted for arch supports shortly after his basic training ended.  He also testified that a few years after service, in 1973, he also had surgery for his hammer toes under the direction of Dr. D.S., a private physician, but the Veteran had been unable to obtain these records.  However, he also stated that he was told these records may have been "archived," so may still possibly exist.  The AMC/RO therefore should attempt to obtain these additional records and any relevant, but outstanding, VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (as specifically concerning any outstanding VA medical records, they are in constructive, if not actual, possession of the agency since generated within VA's healthcare system and, thus, must be obtained if the material could be determinative of the claim).

There is no disputing the Veteran has hammer toes as X-rays taken of his feet in June 2010 by VA confirm he has this condition, bilaterally, so on both feet.

The determinative issue, then, is whether the hammer toes are the result of the type of physical activity and exertional trauma alleged to have occurred during his military service, especially during his basic training, or, instead, are unrelated to this type of activity during his service and more likely the result of other causes or factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression. If the claimed disorder instead is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

When determining whether a VA examination and medical opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In light of the medical evidence of a current disability of hammer toes, sworn statements by the Veteran and his ex-wife regarding hammer toe surgery in 1973, so relatively soon after the conclusion of his service, as well as his statements regarding having experienced continuity of symptoms since service, the Board finds that he is entitled to a VA compensation examination for a medical opinion concerning whether his current hammer toes disability was incurred in or aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have ever treated him for any foot disability, including hammer toes.  With his authorization, obtain all additionally identified records that are not duplicates of those already in the claims file.  In particular, attempt to obtain private medical records from Dr. D.S. (dated in approximately 1973).  See hearing transcript, page 8.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule a VA foot examination for a medical nexus opinion concerning the etiology of the Veteran's hammer toes.

Based on physical examination and review of the claims file, including a complete copy of this remand, the examiner is asked to respond to the following questions, also providing the underlying rationale for the responses: 

(a) Does the evidence of record clearly and unmistakably (i.e., undebatably) show the Veteran had hammer toes prior to beginning his active duty military service?  In making this determination, the examiner should consider that high arches (pes cavus) were noted during the Veteran's military entrance examination in December 1967, and he admitted while testifying during his more recent November 2011 videoconference hearing before the Board that he also had pre-existing hammer toes, and that the only reason they were not noted during his military induction examination was because it was a "rushed" physical evaluation.

*It therefore also is necessary to clarify whether this hammer toe deformity is a "disease" or "defect".  A "disease" tends to wax and wane, so tends to have instances when it is worse than others, whereas a "defect" is generally more static in nature.

(b) If the claimed disorder is a "disease" and clearly and unmistakably pre-existed the Veteran's service, an opinion also is needed as to whether there also is clear and unmistakable evidence indicating it was not aggravated during or by his service beyond the "disease's" natural progression.

(c) If this claimed disorder instead is a "defect", an opinion is additionally needed as to whether it was subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental "defect".

Please identify all relevant evidence with specificity.


(d) If there is not the required clear and unmistakable evidence of a pre-existing hammer toe deformity that clearly and unmistakably was not aggravated during or by the Veteran's military service, then indicate the likelihood (very likely, as likely as not, or unlikely) this deformity is related to or the result of his military service - and particularly to the type of physically demanding and exertional activity and consequent injury or trauma he alleges occurred during his basic training.

Because the Veteran is competent to report the onset of toe/foot pain in service, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's acknowledgment of his hammer toe deformity existing prior to service but also of increasing associated pain during his basic training in determining whether his hammer toe deformity was caused or aggravated by his service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The examiner also must remain mindful of the different standards of proof (italicized).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The term "as likely as not", in comparison, means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc.

The examiner must discuss the rationale of all opinions offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 


3.  Then readjudicate this claim for service connection for bilateral hammer toes in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim. 

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


